Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The application has been amended as follows: 
CANCEL CLAIM 5.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-4,6-9 are allowed.
Regarding Claim 1,
	Kollin et al (US 20150378074) discloses (Fig. 2) providing a curved reflector (116) having an interior surface and an exterior surface; providing an optical (18) and display (20), a quarter wave plate (18).
The prior art does not disclose nor would it be obvious to one of ordinary skill in the art to include another reference to disclose comprising a first display and a second display, and orienting the first display and the second displays at a distance from the interior surfaces of the curved reflector; providing a quarter wave plate and a reflective polarizer and orienting the quarter wave plate and the reflective polarizer between the first display and the second display; and providing a liquid crystal shutter operable to adopt a transparent or opaque state and securing the liquid crystal shutter to the interior surface of the reflector.
Claims 2-4,6-9 depend on Claim 1, therefore are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY P CHIEN whose telephone number is (571)272-8579. The examiner can normally be reached 9AM-5PM PST Monday, Tuesday, and Wednesday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LUCY P CHIEN/Primary Examiner, Art Unit 2871